Reasons for Allowance
Claims 1-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Yamanaka et al. (WO 2014/109352) (Yamanaka et al. (US 9,957,388) as the English equivalent) discloses polybutylene terephthalate resin compositions [abstract; Ex. 1; 35:1-38:50; Table 2, Ex. 1] containing flame retardants (D) in an amount of 5 to 40 parts by mass [16:4-16], antimony compound (E) in an amount of 1 to 15 parts [16:38-50] and the resulting composition has a crystallization temperature of at least 140 oC [33:61-65], Yamanaka et al. (US ‘388) does not disclose the claimed composition with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767